[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION BY WAY OF CLARIFICATION CT Page 7266
The plaintiffs herein bring this action claiming damages against the local building inspector and health officer of the Town of Southington. The defendants filed a motion to strike the Fourth, Fifth, Sixth and Seventh Counts. The court denied the motion to strike by written decision. (#116).
The defendants now move for articulation, claiming the court did not rule on their claims that the Fourth and Sixth Counts were deficient in that they contained no allegations that the individual employees were not acting in a wilful or wanton manner. The plaintiffs, in order to recover under the Fifth and Seventh Counts, were required to file in the Fourth and Sixth Counts that the conduct of the employee was not wilful or wanton. Martyn v. Donlin, 148 Conn. 27, 32. Neither the Fourth nor the Sixth Count contains such pleading. Accordingly, the Fifth and Seventh Counts are stricken. Derfall v. West Hartford, 25 C. Supp. 302, 306.
The defendant Della Vecchia also claims immunity under the state building code promulgated pursuant to General Statutes 29-252. Such claim of immunity must be pleaded as a special defense. Scanlon v. W. Hartford,6 Conn. L.Rptr. No. 2, 34.
BURNS, J.